Acknowledgment
The amendment filed on June 9, 2022 responding to the Office Action mailed on March 9, 2022 has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1 to 16 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The People’s Republic of China on July 30, 2019. It is noted, however, that applicant has not filed a certified copy of the CN201910695273.5 application as required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose a method for fabricating a display substrate, the display substrate comprising a base substrate, and having a display area and a frame area; the method comprising: forming an active region of a thin film transistor in the display area; forming a first lead in the frame area; forming a buffer layer directly covering the first lead; forming a connection via hole communicating with the active region to expose the active region; forming a protective layer directly covering the buffer layer in the frame area; cleaning the active region exposed by the connection via hole after forming the protective layer; removing the protective layer in the frame area after the cleaning; and after removing the protective layer, forming a second lead in the frame area, wherein an orthographic projection of the second lead on the base substrate and an orthographic projection of the first lead on the base substrate are at least partially overlapped.
Claims 2-16 depend directly or indirectly on claim 1 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893